DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  “comprising a polyacetal resin composition” should instead be --comprising the polyacetal resin composition--  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “comprising a vehicle fuel pump module” should instead be --comprising vehicle fuel pump module--  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 13, there is a lack of antecedent basis for “the additive” in claim 13 and in claim 1 from which it depends. It is not clear if the instant claim was intended to depend from claim 2 or claim 9, where antecedent basis can be found. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (WO 2020/013185 A1; using US PGPub 2021/0269634 for English language citations).
	Regarding claims 1-8 and 14,  Ishii teaches polyacetal resin compositions, and molded articles thereof, comprising per 100 parts polyacetal resin, 0.01 to 10 parts of a fatty acid metal salt, 0.1 to 5 parts of a stress relaxant (abstract; [0008]; [0023]-[0025]), and optional further additives ([0064]). Ishii further teaches the polyacetal has a melt index of 1 to 70 g/10 min, measured at 190°C under a 2.16 kg load ([0036]), and is a copolymer comprising 0.1 to 20 mol% of comonomers ([0033]-[0034]). Ishii further teaches the stress relaxant is selected from polyolefin/polyether copolymers, polyethylene oxide, etc. and having a number-average molecular weight of 20,000 to 500,000 ([0056]-[0060]). Ishii teaches the fatty acid metal salt is selected from one or more of a metal salt of a long chain fatty acid having 10-34 carbon atoms and calcium, zinc and/or magnesium ([0040]-[0046]), wherein stearic acid is preferred ([0047]; [0077]; examples). 
	Regarding claims 9 and 11-13, Ishii teaches the composition as set forth above and further teaches the optional further additives include 0.1 to 10 wt% of a nucleating agent, an antioxidant (instant radical capture additive), etc. ([0064]).
	Regarding claims 15-16, Ishii teaches the composition as set forth above and further teaches molded articles including vehicle-related components, especially fuel pump modules ([0073]). 
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process.  The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount.  Therefore, the claimed effects and physical properties, i.e. (a weight retention rate of about 40% or greater) would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (WO 2020/013185 A1; using US PGPub 2021/0269634 for English language citations) as set forth above and further in view of Bessho et al. (US PGPub 2011/0086952).
Ishii teaches the compositions as set forth in claim 2 above and further teaches the optional additives include nucleating agents. Ishii does not specifically teach boron nitride. However, Bessho teaches similar polyacetal molding compositions, suitable for fuel pump modules, and teaches inclusion of boron nitride as a nuclei forming agent ([0034]-[0035]). Bessho and Ishii are analogous art and are combinable because they are concerned with the same field of endeavor, namely polyacetal molding compositions suitable for forming fuel pump modules (Bessho [0005]; Ishii [0073]). At the time of filing a person having ordinary skill in the art would have found it obvious to select boron nitride as taught by Bessho as the nucleating agent of Ishii and would have been motivated to do so as Ishii invites nucleating agents and further as Bessho teaches boron nitride is a suitable nucleating agent in polyacetal molding compositions for improving mechanical strength and acid resistance ([0034]-[0035]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (WO 2020/013185 A1; using US PGPub 2021/0269634 for English language citations) as set forth in claim 15 above.
Ishii teaches the fuel pump module as set forth in claim 15 above. As Ishii teaches fuel pump modules for vehicle exposed to fuel, it would have been obvious to one of ordinary skill in the art to so include the fuel pump modules, taught for the very same specific use as claimed, in a vehicle and arrive at the instant invention with a more than reasonable expectation of success. 


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bessho et al. (US PGPub 2011/0086952) in view of Takahashi et al. (US PGPub 2018/0265695).
	Regarding claims 1-8 and 14, Bessho teaches compositions, and molded articles thereof, comprising (A) 100 parts polyacetal resin, (B) 0.01 to 5 parts antioxidant, (C) 0.01 to 1 parts calcium or zinc metal salt of a C10-C34 long chain fatty acid, (D) 0.001 to 5 parts of a nitrogen-containing compound, and may further comprise (E) 0.01 to 3 parts of a nuclei forming agent, and/or (F) 0.05 to 3 parts of a polyalkylene glycol (abstract; [0011]; [0034]-[0036]). Bessho teaches (A) is a polyacetal copolymer comprising 0.5 to 30 wt% of a comonomer ([0014]), including formaldehyde, etc. ([0015]), and having a melt index at 190°C at a load of 2.16 kg of 1 to 100 g/10min ([0016]). Bessho further teaches (C) is preferably a stearic acid salt of calcium, magnesium, or zinc ([0022]-[0025]; [0053]; [0056]; [0057]).
Bessho does not specifically teach a polyethylene resin having a weight average molecular weight of about 1x106 g/mol or greater (claim 1) present from about 0.5 to 3 parts per 100 parts polyacetal (claim 8). However, Takahashi teaches similar polyacetal molding compositions, and articles thereof including fuel pump modules ([0246]), having enhanced mechanical strength, durability and slidability ([0010]). Takehashi teaches it is advantageous to include 0.5 to 8 parts, per 100 parts polyacetal, of a polyethylene resin having a weight average molecular weight of 500,000 or less ([0160]-[0164]; [0168]) as such allows for enhanced durability under low load and decreased abrasion after sliding against metal ([0163]; [0170]). Takehashi and Bessho are analogous art and are combinable because they are concerned with the same field of endeavor, namely polyacetal molding compositions suitable for use in forming molded articles including fuel pump modules (Takehashi [0246]; Bessho [0005]). At the time of filing a person having ordinary skill in the art would have found it obvious to include the polyethylene resin of Takehashi in the composition of Bessho and would have been motivated to do so as Takehashi teaches inclusion of polyethylene resins having a weight average molecular weight of 500,000 or less in polyacetal molding compositions allows for enhanced durability under low load and decreased abrasion after sliding, as well as improved mechanical properties. 
	Regarding claims 9-13, Bessho in view of Takehashi renders obvious the composition as set forth above. Bessho teaches the (E) 0.01 to 3 parts of nuclei forming agent as set forth above (instant nucleating agent; instant additive), and further teaches (E) includes boron nitride ([0034]-[0035]). Bessho teaches the (B) 0.01 to 5 parts antioxidant as set forth above (instant radical capture additive; instant additive).
	Regarding claims 15-16, Bessho in view of Takehashi renders obvious the composition as set forth above. Bessho further teaches molded articles thereof having high durability to direct contact with liquids containing acidic substances, specifically automobile fuel parts ([0009]), including fuel pump modules ([0005]).
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process.  The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount.  Therefore, the claimed effects and physical properties, i.e. (a weight retention rate of about 40% or greater) would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
	Regarding claim 17, Bessho in view of Takehashi renders obvious the automotive fuel pump module as set forth above. As both Bessho and Takehashi teaches fuel pump modules for vehicle exposed to fuel, it would have been obvious to one of ordinary skill in the art to so include the fuel pump modules, taught for the very same specific use as claimed, in a vehicle and arrive at the instant invention with a more than reasonable expectation of success. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767